723 N.W.2d 912 (2006)
Jodie VEGA, Conservator of the Estate of Jeffrey Hurley, a Minor, Plaintiff-Appellant,
v.
LAKELAND HOSPITALS AT NILES and St. Joseph, Inc., St. Joseph Medical Associates, P.C. and Beth Vanderah and Michael Speers, Co-Personal Representatives of the Estate of David Alan Speers, M.D., Deceased, Defendants-Appellees.
Docket No. 129436. COA No. 253739.
Supreme Court of Michigan.
December 6, 2006.
*913 On order of the Court, the motion for reconsideration of this Court's May 12, 2006 order is considered, and it is GRANTED. We VACATE our order dated May 12, 2006. On reconsideration, the application for leave to appeal the July 28, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether MCL 600.5851(1) applies to medical malpractice claims. Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.